DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cope et al (US 2017/0270896; hereinafter Cope), in view of Omid-Zohoor et al (US 2020/0043402; hereinafter Omid-Zohoor).
•	Regarding claims 1, 13, and 16, Cope discloses a display apparatus (figures 1, 2, and 6-9) comprising: 
a plurality of display panels (elements 70, 70a, and 70b in figures 1F-1G and ¶s 176-179); 
a power voltage generator which generates power voltages of the plurality of display panels (inherent in the system of figure 6 for providing power to element 4; where element 4, which comprises multiple elements 70, is separate from and controlled by element 6 (see also ¶ 198)); and 
a driving controller (element 6 in figure 6 and ¶ 198). 
However, Cope fails to disclose the details of power voltage feedback signals.
	In the same field of endeavor, Omid-Zohoor discloses: 
a power voltage generator which generates power voltages of the plurality of display panels (element 5100 in figure 5 and ¶ 49); and 
a driving controller (element 5210 in figure 3 and ¶ 51) which: 
receives the power voltages from feedback points of the plurality of display panels (¶ 51), and
generates a control signal and controls levels of the power voltages based on fed-back power voltages from the feedback points of the plurality of display panels (“ELVDD Predistortion” in figure 5 and ¶ 51), 
wherein the power voltage generator adjusts the levels of the power voltages (¶ 51) and generates compensation power voltages based on the control signal (¶ 51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cope according to the teachings of Omid-Zohoor, for the purpose of maintaining panel brightness and color uniformity (¶ 51).
•	Regarding claims 2, 12, 14, and 20, Cope, in view of Omid-Zohoor, discloses everything claimed, as applied to claims 1, 13, and 16.  Additionally, Cope discloses where:
Claims 2 & 14:	the plurality of display panels includes a first display panel, a second display panel, a third display panel, and a fourth display panel which are disposed in two rows and two columns (elements 70 in figures 1F-1Ga and ¶ 179), and 
	the driving controller receives a first feedback power voltage from the first display panel, a second feedback power voltage from the second display panel, a third feedback power voltage from the third display panel, and a fourth feedback power voltage from the fourth display panel (at least suggested by the combination of Cope and Omid-Zohoor; where figure 9 and ¶s 163 and 210-216 of Cope describe the process of calibrating a display when individual sub-displays (elements 70) have been replaced, meaning that adjustments local to at least one sub-display can be made in accordance with detected calibration data).
Claims 12 & 20:	a display panel of the plurality of display panels comprises a plurality of pixels (elements 71a-71c in figure 1 and ¶ 176), and
	a high power voltage and a low power voltage are applied to the plurality of pixels (inherent in the apparatus of figure 1).
However, Cope fails to disclose the details of the power voltage.
	In the same field of endeavor, Omid-Zohoor discloses where:
Claims 12 & 20:	a display panel of the plurality of display panels comprises a plurality of pixels (¶ 48), 
	a high power voltage and a low power voltage are applied to the plurality of pixels (ELVDD in figure 5 and ¶ 48; where it is well known in the art that ELVDD represents a high power voltage and an OLED requires a connection to both a power voltage and a low power voltage), and 
	a power voltage of the power voltages is the high power voltage applied to the plurality of pixels (ELVDD in figures 4 and 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cope according to the teachings of Omid-Zohoor, for the purpose of maintaining panel brightness and color uniformity (¶ 51).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cope, in view of Omid-Zohoor, and further in view of Song (US 5,831,709).
•	Regarding claims 3 and 15, Cope, in view of Omid-Zohoor, discloses everything claimed, as applied to claims 2 and 14, respectively.  However, Cope, in view of Omid-Zohoor, fails to disclose the details of the location of feedback points.
	In the same field of endeavor, Song discloses where:
a first feedback point of the first display panel is disposed at a corner portion of the first display panel (figure 6 and col. 7, lines 3-35), and 
the corner portion of the first display panel is adjacent to the second display panel, the third display panel and the fourth display panel (inherent in the combined apparatus of Cope, Omid-Zohoor, and Song when the structure of the device of Cope is modified to include the structure of the device of Song). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cope, as modified by Omid-Zohoor, according to the teachings of Song, for the purpose of compensating for voltage drops in the middle of a display (col. 7, lines 18-22).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cope, in view of Omid-Zohoor, and further in view of Okada (US 2020/0273423).
•	Regarding claims 11 and 19, Cope, in view of Omid-Zohoor, discloses everything claimed, as applied to claims 1 and 16, respectively.  However, Cope, in view of Omid-Zohoor, fails to disclose the details of a level shifter.
	In the same field of endeavor, Okada discloses where the display apparatus further comprises a level shifter which receives a fed-back power voltage of the fed-back power voltages (elements 361 and 362 in figure 4 and ¶s 39 and 40), shifts a level of the fed-back power voltage (¶s 39 and 40) and outputs a level-shifted power voltage to the driving controller (¶s 39 and 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cope, as modified by Omid-Zohoor, according to the teachings of Okada, for the purpose of detecting anomalies in a display panel (¶ 47).

Allowable Subject Matter
Claims 4-10, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 4 and 5, the relationships of the first and second corner portions of all of the first, second, third, and fourth display panels to each other, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
b.	In claim 6, where “a first level shifter…; a second level shifter…; a third level shifter…; and a fourth level shifter…”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
c.	Claims 7 and 8 are objected to based on their dependence from claim 6.
d.	In claims 9 and 17, where “the power voltage generator increases levels of the compensation power voltages corresponding to the fed-back power voltages less than the maximum voltage based on the target value”, in combination with all the remaining limitations in the claim and all the limitations in claims 1 and 16, respectively.
e.	In claims 10 and 18, where “the power voltage generator increases levels of the compensation power voltages based on the target value”, in combination with all the remaining limitations in the claim and all the limitations in claims 1 and 16, respectively.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/05/2022